


110 HR 1319 IH: To authorize an additional use of the property containing

U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1319
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2007
			Mr. Matheson
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize an additional use of the property containing
		  the Mount Olivet Cemetery in Salt Lake City, Utah, that was conveyed by the
		  United States to the Mount Olivet Cemetery Association in 1909, to authorize
		  the reconveyance of the property subject to certain use restrictions, and for
		  other purposes.
	
	
		1.Removal of certain
			 restrictions on property conveyed to Mount Olivet Cemetery Association, Salt
			 Lake City, UtahNotwithstanding the Act of January 23, 1909
			 (chapter 37, 35 Stat. 589), the Mount Olivet Cemetery Association of Salt Lake
			 City, Utah, may use all or a portion of the property conveyed by that Act,
			 still owned by the Association as of the date of the enactment of this Act, and
			 not used by the Association for cemetery purposes for the construction of a
			 school and related educational and recreational purposes in addition to the
			 purpose specified in that Act, and the property may be conveyed as authorized
			 under State law subject to such modified use restrictions.
		
